Citation Nr: 0606618	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral nerve damage with hearing loss, and if so, 
entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, on behalf of the New York, New York RO, which 
denied entitlement to the benefit currently sought on appeal.  
The Board notes that the veteran notified VA at that time 
that he had relocated to Florida.  Thus, the claim now falls 
under the jurisdiction of the St. Petersburg RO.  

A review of the record reveals that the veteran's claim for 
service connection for aural pathology was originally denied 
by a January 1959 rating decision.  This was upheld by the 
Board in August 1959.  In its June 2003 rating decision, the 
RO dealt with the claim on the merits; however, in the 
December 2004 supplemental statement of the case, the RO 
declined to reopen the claim.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in St. Petersburg in June 2005 to present 
testimony on the issue on appeal.  He submitted additional 
evidence shortly thereafter, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  By a decision dated in August 1959, the Board denied the 
veteran's claim for service connection for an aural 
pathology.  

2.  Evidence received since August 1959 relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's bilateral hearing loss has been medically 
linked to his service.


CONCLUSIONS OF LAW

1.  The August 1959 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral hearing loss is granted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Giving the benefit of the doubt to the veteran, his 
bilateral hearing loss was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  As will be discussed below, the Board finds 
that service connection for hearing loss is warranted.   As 
such, a discussion of the VCAA is not needed.

New & Material Evidence

The veteran seeks service connection for nerve damage to his 
ears that has resulted in hearing loss.  By rating decision 
dated in January 1959, the RO denied the veteran's claim on 
the basis that there was no evidence of a nexus between the 
veteran's service and his then current hearing loss.  The 
evidence of record at the time consisted of the veteran's 
service medical records and a VA examination.  The veteran 
appealed the decision.  The Board affirmed the RO's decision 
in August 1959.  

The veteran attempted to reopen the claim in December 2002 by 
submitting medical evidence.  The RO denied the claim on the 
merits in June 2003.  The veteran filed a timely appeal.  
During the course of the appeal, the RO declined to reopen 
the veteran's claim for a lack of new and material evidence 
since the August 1959 Board decision.  

Applicable law in 1959 provided that a Board decision was 
final.  38 U.S.C. § 4005.  Once a decision becomes final, new 
and material evidence is required to reopen the claim which 
was denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

In this case, the veteran submitted a June 2005 audiological 
examination which was accompanied by an opinion as to the 
etiology of his hearing loss.  The audiologist opined that 
the veteran's sensorineural hearing loss was at least as 
likely as not a result of exposure to a high noise 
environment while on active duty.  The Board finds that this 
evidence is new, in that it, or an opinion like it, had not 
been submitted previously to agency decisionmakers.  The 
opinion is material, in that it relates to an unestablished 
fact necessary to substantiate the claim, namely a nexus 
between the veteran's service and his current disability.  
Furthermore, assuming its credibility, it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
evidence being found to be new and material, the application 
to reopen the  claim of entitlement to service connection for 
an audiological disability is granted.  

As previously discussed, in its handling of the claim in June 
2003, the RO discussed the merits of the claim before 
ultimately deciding that there was no new and material 
evidence.  Additionally, the veteran waived RO consideration 
of the June 2005 opinion.  Therefore, the Board finds that 
there is no prejudice to the veteran by the Board rendering a 
decision on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Service Connection

The veteran contends that he is entitled to service 
connection for bilateral nerve damage with hearing loss as a 
result of noise exposure while in the Marine Corps.  
Particularly, in his hearing before the undersigned, the 
veteran testified credibly that while serving as a demolition 
specialist, he sustained significant noise trauma in the 
execution of his duties, to include that from an accidental 
blast not more than ten feet away from his person.  He was 
treated at the base hospital for roughly a week, as he had 
temporary hearing loss and was bleeding from the ears and 
nose.  The veteran also testified to noise exposure from 40 
and 20 millimeter gun fire while aboard the USS Rockwall.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Here, the veteran's service medical records contain only a 
few notations apart from his April and May 1953 enlistment 
examinations and his June 1955 separation examination.  They 
are negative for any complaint, treatment, or diagnosis of an 
audiological disorder.

The veteran's DD Form 214, Report of Separation, confirms 
only that the veteran served in the Marine Corps.  He has 
consistently maintained, however, that his military 
occupational specialty was as a demolitions expert.  See VA 
examination report, December 1958; Rating Board hearing 
transcript, March 1959; Travel Board hearing transcript, June 
2005.  The Board has no reason to believe otherwise, and 
finds his 2005 testimony on this point credible.  

The Board notes that the veteran is competent to testify as 
to his in-service experiences and symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, the 
veteran has testified as to experiencing temporary hearing 
loss due to an accidental explosion he caused while in the 
course of his demolition duties, as well as significant noise 
exposure during the balance of his service.  

The veteran has submitted a private audiometric examination 
report dated in June 2005 that indicates that the veteran has 
moderate to moderately severe ski-slope high frequency 
sensorineural hearing loss, bilaterally.  The audiologist 
noted that the veteran relayed his in-service history of 
noise exposure as a demolition and explosives specialist, to 
include the accidental explosion.  The veteran had also 
denied any significant post-service exposure.  The 
audiologist opined that the veteran's hearing loss and 
tinnitus were as likely as not a result of exposure to a high 
noise environment while on active duty with the U.S. Marine 
Corps.  While the accompanying audiogram is not sufficient 
for assignment of a specific rating under 38 C.F.R. § 4.85, 
it clearly shows the presence of a hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.

In sum, the Board finds that the record supports an in-
service incurrence of extreme noise exposure, as well as a 
current hearing disability.  Further, a medical nexus between 
the two has been established by the veteran's private 
audiologist.  Accordingly, the evidence supports a finding 
that service connection for bilateral hearing loss is 
warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


